Citation Nr: 0839453	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post intracranial hemorrhage.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986 and from September 1987 to September 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The claim was previously before the Board in July 2007 and 
remanded for further development.  For the reasons set forth 
below, the matter is still not ready for appellate 
disposition and is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

The Board notes that the veteran's claim for a temporary 
total rating for a period of incapacitation extending from 
February 2003 to July 2003 as a result of her status post 
intracranial hemorrhage was referred to the RO for 
appropriate adjudicative action.  To date, no such action has 
been taken.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
once again referring it to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The claim must be remanded for further VA examination prior 
to rendering a decision on the merits of the veteran's claim.  
The veteran's status post intracranial hemorrhage has been 
assigned a 30 percent disabling rating under the Schedule of 
Ratings for Mental Disorders for dementia of unknown 
etiology.  38 C.F.R. § 4.130, Diagnostic Code 9310.  She was 
afforded a VA neurological examination in February 2008 that 
only provided a very limited mental status examination.  The 
examiner himself specifically indicated that if further 
detailed mental status testing was required, the veteran 
should be scheduled for a VA examination with a 
neuropsychologist.

It is clear from a review of the record that such an 
examination is necessary as the neurological examination 
alone is not adequate to address the current severity of the 
service-connected disability.  Specifically, statements of 
the veteran have become somewhat unintelligible in their 
nature and show an increase in hostile behavior.  The 
veteran's representative has also acknowledged these 
occurrences.  Additionally, at one point the veteran was 
found to be vocationally infeasible due to her service 
connected status post intracranial hemorrhage; however, there 
is no current medical opinion as to the veteran's 
occupational, as well as social, impairment.  See Vocational 
Rehabilitation Counseling Memorandum dated in June 2003.

The Board can not ascertain to what extent the veteran's 
mental status has increased in severity, without a VA 
neuropsychiatric examination.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  
  
A remand is also necessary to obtain records of private 
treatment of the veteran.  Specifically, the February 2008 VA 
examination report indicates that the veteran underwent a 
left parietal craniotomy and vascular malformation resection.  
These records have not been associated with the claims 
folder.  Such must be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(1).  

While a VCAA letter was issued to the veteran in August 2007 
requesting additional records in support of her claim, it 
simply contained a general statement asking her to indentify 
all VA and non-VA health care providers that have treated her 
for her "condition."  In light of the veteran's seemingly 
confused mental state, the Board finds that this request is 
inadequate and does not provide the specific notice required 
of this particular veteran.  The RO is directed to include 
the numbered remand paragraph verbatim in its new request.

Finally, the prior Board remand required that the RO seek 
clarification of whether the veteran still desired a personal 
hearing in connection with her appeal.  The Board noted that 
in a February 2005 statement signed by the veteran, she 
requested both a travel Board hearing and a hearing before 
the Board in Washington, D.C.  The record shows that in 
September 2005 the veteran requested to cancel her personal 
hearing, the RO took this to mean that she was cancelling her 
recently scheduled Decision Review Officer hearing.  In a 
December 2005 statement signed by the veteran, she requested 
to withdraw her request for a travel Board hearing and to 
have her appeal sent to the Board; however, she did not 
specifically address her previous request for a hearing in 
front of the Board in Washington, D.C.  

The RO failed to seek the requested clarification.  As the 
remand order of the Board was not complied with, further 
remand is mandated due to the RO's failure to follow the 
directives in the Board's remand.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent case from 
the Court, to include Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the veteran of the 
evidence and information necessary to 
substantiate her claim of entitlement to 
a rating in excess of 30 percent for 
status post intracranial hemorrhage and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

2.  The RO should also send the veteran 
notice that meets all due process 
requirements, including those addressed 
by Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In the 
letter, the RO should notify the veteran 
that, to substantiate the claim for a 
higher evaluation for the service 
connected status post intracranial 
hemorrhage: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

3.  The RO should contact the veteran and 
request that she identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for her 
status post intracranial hemorrhage since 
2003.  

Specifically, the RO should ask the 
veteran to identify the name of the 
provider/facility who performed the left 
parietal craniotomy and vascular 
malformation resection, as well as the 
dates of the surgical treatment. 
The RO should request that the veteran 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence relating to such 
surgical treatment.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
the veteran for a VA neuropsychiatric 
examination to determine the current 
severity of the veteran's status post 
intracranial hemorrhage.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the service connected status post 
intracranial hemorrhage, as opposed to 
any other psychiatric disorders found.  
The examiner should include a Global 
Assessment of Functioning score.  The 
examiner should also comment on the 
impact that the veteran's status post 
intracranial hemorrhage has on her 
ability to obtain and maintain gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The RO should clarify whether the 
veteran desires a personal hearing in 
connection with her appeal, to include 
whether she still desires a hearing to be 
held in Washington, D.C.  An appropriate 
amount of time for response should be 
allowed.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher evaluation should 
include specific consideration of whether 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found), is 
appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords her an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of her claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

